



EXHIBIT 10.4




Performance Shares Terms and Conditions


1.    Award of Performance Shares. The Executive Organization & Compensation
Committee (the “Committee”) of the Board of Directors of Applied Industrial
Technologies, Inc. (“Applied”) may award Performance Shares (the “Award”) to key
senior officers of Applied who have broad policy-making functions and who
directly contribute to the long-term success and profitability of Applied. The
Committee has awarded you an Award with an Effective Date. The terms and
conditions are set forth herein (the “Terms”) and together with the Applied
Industrial Technologies, Inc. 2015 Long-Term Performance Plan (the “Plan”)
govern your rights with respect to the Award. Notwithstanding the foregoing,
however, in the event of any conflict between the provisions of the Plan and the
Terms, the provisions of the Plan shall govern. Moreover, it should be noted
that unless otherwise provided herein, capitalized words in the Terms shall have
the same meanings as set forth in the Plan.


2.    Rights during Performance Period. You shall not have the right to sell,
exchange, transfer, pledge, hypothecate, or otherwise encumber your Award until
all conditions with respect to vesting and distribution have been met. Until the
issuance of shares of Applied common stock (“Shares”) to you in settlement of
your Award has occurred, you shall not be treated as a shareholder with respect
to the Shares.


3.    Performance Period. The term “Performance Period” shall mean, for purposes
of the Terms, the period from the Effective Date until the third year
anniversary of the Effective Date.


4.    Vesting. Subject to the provisions of Section 6, your Award will be 100%
vested at the end of the Performance Period, in whole or in part based upon the
achievement of the performance goals set by the Committee.


5.    Separation from Service or Termination of Officer Status. If, during the
Performance Period, you incur a Separation from Service (as defined in Section
409A) from Applied due to death or Disability (as defined in Section 409A) or
termination after attaining age 55 and completing at least ten years of service
with Applied, then, promptly following the availability of audited financial
statements for the final year of the Performance Period, you (or your
beneficiary whom you have designated to Applied in writing) shall be entitled to
vesting of a portion of the Award (partial years shall be prorated by days)
based on Applied’s actual performance relative to the performance goals for the
individual years in the Performance Period that elapsed prior to your Separation
from Service. In the event, however, that during the Performance Period, you
incur a Separation from Service from Applied for any reason other than those
specifically set forth above or in Section 6 hereof, then your Award will be
forfeited and no amount shall be due or payable to you pursuant to the Award. In
addition, if, during the Performance Period, you cease to be an officer of
Applied (but remain an employee of Applied), then your Award shall be forfeited
and no amount shall be due or payable to you pursuant to the Award.


Because Awards are intended to create an incentive for recipients to act in
Applied’s best interests, notwithstanding anything in the Terms to the contrary:
(a)    Your Award may be terminated or rescinded, and if applicable, you may be
required immediately to repay all Shares (and any dividends and distributions
thereon) issued pursuant to the Award within the previous twelve months (or any
proceeds thereof), if the Committee determines, in good faith, that during your
employment with Applied or during the period ending twelve months following your
Separation from Service, you have committed an act inimical to Applied’s
interests. Acts inimical to Applied’s interest shall include willful inattention
to duty; willful violation of Applied’s published policies; acts of fraud or
dishonesty involving Applied’s business; solicitation of Applied’s employees,
customers or vendors to terminate or alter their relationship with Applied to
Applied’s detriment; unauthorized use or disclosure of information regarding
Applied’s business, employees, customers, and vendors; and competition with
Applied. All determinations by the Committee shall be effective at the time of
your act.





--------------------------------------------------------------------------------





(b)    The Committee may, in its sole discretion, require you immediately to
repay Shares (and any dividends and distributions thereon) issued pursuant to
the Award within the previous 36 months (or any proceeds thereof) if (I) Applied
restates its historical consolidated financial statements and (II) the Committee
determines, in good faith, that (x) the restatement is a result of your, or
another executive officer’s, willful misconduct that is unethical or illegal,
and (y) your earnings pursuant to the Award were based on materially inaccurate
financial statements or materially inaccurate performance metrics that were
invalidated by the restatement.


6.    Change in Control. Notwithstanding the provisions of Section 5, in the
event your employment with Applied is terminated during the Performance Period
and following any Change in Control of Applied either by you for Good Reason or
by Applied without Cause, then you shall be entitled to vesting of a portion of
the Award based on Applied’s actual performance relative to the performance
goals for the individual years (partial years shall be prorated by days) in the
Performance Period that elapsed prior to your Separation from Service.


In addition, following a Change in Control of Applied, no provision hereof shall
operate to reduce any time frame or to limit any economic benefit to which you
are entitled under this Award or the Plan.


7.    Settlement of Award. Your Award shall be settled, based upon achieved
performance goals, in Shares. Except as specifically provided otherwise in this
Section 7, any Shares payable with respect to your Award shall be settled within
the 75-day period after the end of the Performance Period. Notwithstanding the
foregoing, in the event that your Award becomes vested due to a Change in
Control, your Award shall be settled in Shares within the 75-day period after
such vesting. In the event that any such 75-day period begins in one calendar
year and ends in another, you shall not have the right to designate the calendar
year of payment. Moreover, notwithstanding the foregoing, if you are a Specified
Employee, a distribution of Shares, but only to the extent that such
distribution is deemed to be deferred compensation under Section 409A, may not
be made until within the 30-day period commencing with the first day of the
seventh month following the month of any Separation from Service for reasons
other than Change in Control, or if earlier, your death, except as may be
otherwise permitted under Section 409A.


8.    Payments of Taxes. Upon the vesting of the Award, Applied shall withhold
Shares from your award for any federal, state or local taxes of any kind
required by law to be withheld by Applied attributable to the Award.


9.    Discretionary Adjustment Following Certain Events. In the event, during
the Performance Period, of (i) a merger, a consolidation, an acquisition or
divestiture, the issuance or repurchase of a substantial amount of capital
stock, a reorganization or restructuring, or any other transaction or series of
transactions, or (ii) asset write-downs, or litigation or claim judgments or
settlements, or foreign exchange gains or losses, or (iii) changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
or (iv) other extraordinary nonrecurring items, then the Committee, in its sole
discretion, may adjust the performance goals upon which the vesting of an Award
is conditioned, in order to prevent diminution or enlargement of the benefits
intended to be conferred by the Award in such manner as the Committee may
determine is equitably required by the changes or events. In the event (a) of a
stock dividend or stock split or (b) Shares are changed into or exchanged for a
different number or kind of securities of Applied or another entity, then the
target Award opportunity shall be equitably adjusted. In the event other changes
or events relating to the Shares fundamentally change the value of the Shares,
then the Committee may make, in its sole discretion, such adjustments in the
terms of the Award as the Committee may determine is equitably required by the
change or event.


10.    Limitation on Rights. The Award shall not confer upon you any rights
whatsoever other than those expressly set forth herein, in the Plan or in
policies adopted by the Committee, including without limitation any rights as a
shareholder in respect of Shares that may become issuable pursuant to the Award
until and unless Applied has issued a certificate or certificates for the
Shares. Nothing in the Terms shall (i) interfere with or limit in any way
Applied’s right to terminate your employment at any time, (ii) confer upon you
any right to continued





--------------------------------------------------------------------------------





employment with Applied, or (iii) create any contractual or other right to
receive additional awards or other Plan benefits in the future.


11.    Nonassignability. The Award and the rights granted thereunder are not
assignable or transferable, in whole or in part, and may not be otherwise
disposed of by you, other than by will or by the laws of descent and
distribution.


12.    Section 409A Compliance. It is intended that payments under the Award are
“short-term deferrals” (as is defined under Section 409A) and, therefore,
exempted from coverage under Section 409A, and any interpretations of these
Terms shall be consistent with this intent. Notwithstanding such intention, in
the event that the Terms, or any portion thereof, and the Award, or any portion
thereof, shall be deemed to be governed by Section 409A, such Terms and Award,
or portion thereof, shall be interpreted, to the extent applicable, as complying
with the provisions of Section 409A.


13.    Committee Authority. The Committee shall have conclusive authority,
subject to the express provisions of the Plan as in effect from time to time and
the Terms, to construe the Terms and the Plan, to establish, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
in the Committee’s judgment necessary or desirable for the Plan’s
administration. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or the Terms in the manner and to the
extent it deems expedient to carry the Plan into effect. Notwithstanding any
provisions hereof, the Terms and the Award shall be subject to all of the Plan’s
provisions in effect from time to time, which are incorporated herein by
reference.


14.    Relationship to the Plan. The Terms are subject to the provisions of the
Plan and any administrative policies adopted by the Committee. If there is any
inconsistency between the Terms and the Plan or such policies, the Plan and the
policies, in that order, shall govern. Reference in the Terms to Applied shall
include Applied’s subsidiaries.


15.    Severability. The provisions of the Terms are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


16.    Requirements of Law. The granting of the Award hereunder shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agency, national securities exchange, or automated quotation system
as may be required. Notwithstanding any other provision of the Plan or the
Terms, Applied shall not be obligated to issue, deliver or transfer any Shares,
make any distribution of benefits under the Plan or the Terms, or take any other
action, unless such delivery, distribution, or action, unless such delivery,
distribution, or action is in compliance with all applicable laws, rules and
regulations (including, but not limited to, the requirements of the Securities
Act and Section 409A).


17.    Successors. All obligations of Applied under the Terms with respect to
the Award shall be binding upon any successor to Applied, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all, or substantially all, of the business
and/or assets of Applied. Notwithstanding the provisions of Section 4, in the
event any such successor does not agree to be bound by the Terms, the Award
granted hereunder shall immediately become vested.


18.    Applicable Law. The validity, construction, interpretation and
enforceability of these terms and conditions shall be determined and governed by
the laws of the State of Ohio without giving effect to the principles of
conflicts of law.


19.    Tax Matters. Applied has made no warranties or representations to you
with respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or the issuance, transfer or disposition of
Shares pursuant to the Award, and you have been advised to consult with your
attorney, accountant





--------------------------------------------------------------------------------





and/or tax advisor regarding this Award. Moreover, you acknowledge that Applied
has no responsibility to take or refrain from taking any actions in order to
achieve a certain tax result for you.







